Citation Nr: 1513328	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 20, 2014.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 20, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1966 to January 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned a 30 percent initial rating, effective November 5, 2007.  In a November 2011 decision, the Board granted an increased initial evaluation to 50 percent, effective November 5, 2007. 

Subsequently, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2012 Order granting a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent that it denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD, and remanded the claim to the Board for any further development and readjudication.  In May 2013, the Board remanded the Veteran's claims of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to service connection for alcohol abuse, secondary to PTSD, and entitlement to TDIU for further development.  In an April 2014 rating decision, the RO granted an increased rating for PTSD with alcohol dependence, to 70 percent, effective March 20, 2014, the date of a VA examination.  In July 2014, the Veteran's attorney submitted a notice of disagreement with the rating decision, specifically indicating that the Veteran was seeking an earlier effective date for the 70 percent evaluation.  Because the Veteran's appeal originated from the October 2008 rating decision that granted service connection for PTSD, he is actually appealing the original assignment of disability evaluation following an award of service connection.  The issue is technically not an effective date issue, but rather a claim of entitlement to an initial rating in excess of 50 percent for PTSD prior to March 20, 2014, which is already on appeal.  Additionally, while the 70 percent evaluation was not a full grant of benefit sought, see AB v. Brown, 6 Vet. App. 35 (1993), the Veteran also specified in the July 2014 statement that his PTSD warranted a 70 percent rating.  As the Veteran has indicated that his PTSD warrants a 70 percent rating, and has been granted a 70 percent rating since March 20, 2014,  his claim with respect to that issue is no longer on appeal.

Additionally, in a May 2014 rating decision, the RO granted the Veteran's claim for entitlement to TDIU, and assigned an effective date of March 20, 2014.  However, as TDIU is considered part and parcel to the Veteran's appeal of his increased rating claim on appeal, this was only a partial grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU prior to March 20, 2014 remains pending on appeal. 

The matter was last before the Board in July 2014 when it was remanded for further development.  It has not been returned to the Board for further appellate review.

The Veteran testified at an October 2010 hearing held via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's paper claims file along with the electronic records maintained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to March 20, 2014, the Veteran's PTSD most closely approximated  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, problems with concentration and memory, anxiety, anger issues, irritability, sleep disturbance with a history of nightmares, avoidance, and flashbacks.
 
2.  Affording the Veteran the benefit of the doubt, prior to March 20, 2014, the Veteran was incapable of substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1. Prior to March 20, 204, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  Prior to March 20, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As indicated above, the Veteran stated in July 2014 that he should be rated at 70 percent rating for his PTSD for the entire appeal period.  As the Board is granting in full the benefits sought on appeal, an initial rating of 70 percent prior to March 20, 2014 and entitlement to TDIU prior to March 20, 2014, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.




Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran is rated under Diagnostic Code 9411, for PTSD, which applies a set of criteria applicable to all acquired psychiatric disorders.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides for a 50 percent evaluation when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013). 

The Veteran is seeking an initial 70 percent rating for his service-connected PTSD prior to March 20, 2014.  The Veteran alleges that he is bothered by anger, frustration, guilt, fear, lack of sleep, nightmares, distrust of others, re-experiencing of his service-related trauma, and survivor guilt.  He reports fear of retaliation from the service department for disclosing pertinent details of his service experiences aboard the USS Liberty.  He also indicated that he was able to cope with the trauma by staying busy with work, raising family, and daily alcohol consumption.  

In a statement submitted in July 2008 from the Veteran's friend indicated that he had been friends with the Veteran for more than 25 years.  The Veteran had been showing very uncharacteristic signs, including lashing out at others and erupting over simple things that never bothered him before.  The Veteran's friend also stated that war scenes and political issues would often be triggers for strange behavior, including trance-like states.  The Veteran was also observed to often sit silently or avoid others in contrast to earlier observed behaviors. 

The record reflects that the Veteran underwent a VA examination in September 2008, when it was indicated that he was working at a petrochemical company as a monitor of pumps and motors.  He reportedly had worked in that capacity for a period of 30 years and was intending to retire in February 2009.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The prominent PTSD symptoms present were that of long term daily drinking with associated legal problems, history of fighting for over 40 years (usually at bars), physical assaults, irritability, sleep disturbance with a history of nightmares, avoidance, and re-experiencing and hyperarousal symptoms.  The examiner found no evidence of total occupational and social impairment due to PTSD signs and symptoms, but PTSD signs and symptoms were noted to result in deficiencies in judgment (long term alcohol abuse), thinking (memory and concentrations problems), family relations (irritability, short-tempered) work and mood (problems with memory and concentration, irritability, anxiety). 

VA treatment records include a VA psychological consultation in May 2009, which indicated that the Veteran reported daily alcohol consumption in an effort to numb his thoughts, with a complaint of increasingly difficult problems in coping with traumatic memories.  Psychological testing revealed the presence of depressive and anxiety symptoms in the moderate range, with a significant level of PTSD.  The Veteran endorsed re-experiencing trauma, avoidance, and hyperarousal symptoms; suicidal ideation was noted but without with any intent to carry it out.  It was noted that the Veteran's PTSD symptoms emerged early after his traumatic experiences in the military, and resulted in severe alcohol abuse, and interfered with his financial, martial, social, and emotional functioning.  The Veteran noted that they appeared to worsen after his retirement, because he had "more time to think now that I'm retired."  The Veteran was diagnosed with PTSD and alcohol abuse, and was assigned a GAF score of 55. 

At his October 2010 Board hearing, the Veteran testified that he had interpersonal difficulties with co-workers and others and that he was bothered by memory and concentration difficulties.  He also described ongoing flashbacks to incidents in service, sleeping problems and panic attacks.  As time went on, the Veteran stated that he started drifting away from people and became a loner who did not like to socialize a lot.  He reported that he was undergoing no therapy for his PTSD.

In a February 2013 affidavit, the Veteran stated that after leaving service he went to work for the Fire Department but had to leave due to constant flashbacks to service, which made it impossible for him to complete tasks.  He was also drinking heavily to self-medicate and it put a lot of stress and strain on his children and family life, and would cause him to isolate himself at times.  When he started working at the chemical plant, he worked alone, and his mind would wander constantly and he would forget basic tasks.  He had a problem with authority.  In 2005-2006 he was drinking more and he would have flashbacks all the time and functioning became more difficult, and he retired in 2009.  The Veteran also stated that he currently continues to have flashbacks and problems with alcohol.  His mind continues to wander and it became increasingly difficult to cope with everyday life.

The Veteran submitted a private Individual Unemployability Assessment dated February 2013.  The private vocational consultant reviewed the Veteran's claims file and interviewed the Veteran.  He noted that the Veteran stayed home most of the time taking care of his sick wife, stopped going to church and occasionally bowled with the same four men.  He spent most of his time alone sitting in his family room, and refrained from watching television because any violence exacerbated his anxiety and caused irritability and flashbacks.  He rarely drove and continued to drink mostly in the afternoon, which gave him relief from his PTSD.  He continued to sleep for no more than four hours a night, and had no emotional stamina due to coping with insomnia, explosive irritability when dealing with all people, and his preference for isolating himself from most interpersonal communication.

After a review of the evidence of record, the Board finds that prior to March 20, 2014, an increased 70 percent rating is warranted for the Veteran's PTSD.  The September 2008 VA examiner found deficiencies in judgment, thinking, family relations, work, and mood, which met the criteria for a 70 percent rating.  The evidence also shows the Veteran's PTSD was manifested by symptoms of long term daily alcohol consumption, problems with concentration and memory, anxiety, anger issues, history of fighting, physical assaults, irritability, sleep disturbance with a history of nightmares, avoidance, panic attacks, and recurring flashbacks.  The Veteran began to isolate himself from others, stopped going out to church and only spent time with his ailing wife and very few friends.  Also, as indicated in May 2009 VA treatment records, suicidal ideation has been present during this period.  As such, the Veteran's PTSD most nearly approximates the criteria associated with an initial 70 percent evaluation prior to March 20, 2014.  However, the above symptoms do not indicate that the Veteran had exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living , memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.    

Extraschedular Consideration

The Board has considered the possibility of an extraschedular evaluation for these stages of evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Schedular criteria here are adequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Schedule provides yet higher evaluations for PTSD than those currently assigned, but the Veteran does not display the symptoms required for such.  No further discussion is required.

TDIU prior to March 20, 2014

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, it is the established policy of VA that all Veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable Veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16(b).  While the matter was referred to the Director, Compensation and Pension Service in September 2014, the Board has granted a 70 percent rating for PTSD for the period prior to March 20, 2014 in the above decision.  Therefore, the schedular criteria for TDIU have been met.   

In a VA Form 21-8940 submitted in May 2009, the Veteran stated that he last worked full-time and became too disabled to work in December 2008, due to his service-connected PTSD.  He last worked as a maintenance technician at a chemical plant from December 1979 to December 2008, when he retired.  The Veteran indicated that he worked by himself and only had to report to supervisors once a day.  His schedule was flexible enough that he could come in late and leave early when he was having issues with his PTSD, and he was also able to take sick days couple days a month.  The Veteran also stated that he suffered from anxiety and often suffered from flashbacks while at work due to the smells and loud noises from the petrochemical plant where he worked.  In a February 2013 affidavit, the Veteran stated that at his job at the chemical plant, his mind would wander constantly and he would forget basic tasks.  He noted that he had problems with authority, and would argue with supervisors.  After his retirement in 2009, his symptoms continued and made it increasingly difficult to cope with everyday life.

The Veteran submitted a private Individual Unemployability Assessment dated February 2013.  The vocational expert opined that his TDIU "start date" began in December 2008, the date the Veteran retired and had all but given up on his ability to keep working due to the worsening effects of his PTSD.  The Veteran was able to work for a long period of time because he was able to feel useful, but that his worsening isolation, unpredictable irritability, and poor stamina related to insomnia made it at least as likely as not that the Veteran's service-connected PTSD alone prevented him from securing and following any substantially gainful employment.

The Board notes that in September 2014, the Director of Compensation Service issued a report in which he concluded that TDIU was not warranted on an extraschedular basis prior to March 20, 2014.  Regarding PTSD, the reasons provided were that the Veteran's PTSD symptoms were moderate, and he was able to maintain employment until his retirement.  

Considering the pertinent evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that the pertinent evidence is at the very least in equipoise as to whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining a substantially gainful occupation prior to March 20, 2014.  Additionally, the RO, in granting TDIU in the May 2014 rating decision, determined that the Veteran's PTSD alone rendered him unemployable.  The basis for the RO's grant of TDIU effective March 20, 2014 was the opinion of a March 2014 VA examiner, who stated that the Veteran was unemployable due to his PTSD.  As such, since the RO found that the Veteran's PTSD made him unable to secure or follow a substantially gainful employment, and in light of the Board finding that the 70 percent rating is warranted prior to March 20, 2014, it follows that the award of a TDIU is also warranted prior to that date.  Entitlement to a TDIU prior to March 20, 2014 is granted.   












ORDER

An initial evaluation of 70 percent, but no greater, for PTSD prior to March 20, 2014 is granted.
 
Entitlement to TDIU prior to March 20, 2014 is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


